Title: To James Madison from Edward Coles, 15 May 1813
From: Coles, Edward
To: Madison, James


Dear Sir
Philadelphia May 15th ’13
Altho’ I presume Payne wrote to his friends in Washington by the return of the Polot, yet as it is possible they may not have heard from him, and as I cannot better comply with his wish in making known to you the opinion of Mr. Gallatin of the hostile intentions of the blockading fleet, than by enclosing his letter which I received last evening.
In Poulsons receipt, which is enclosed, you will perceive he has charged you not from the date of your coming into office but from the first of that year. The reason he gave me for thus wording the receipt was that his books are ruled so as that all his subscribers stand entered either on the 1st of January or the 1st of July, and that all your predecessors paid not from the 4th of March but from the 1st of January.
I return enclosed the draft which I received from you on the Bank of Pennsylvania, as it will not be accepted from my hands in consequence of your having omitted to endorse your name on it.
Since I wrote Mrs. Madison my health has been gradually improving, and am now in a fare way, I would say, but for the recollection of my late disappointment, of a speedy recovery. Dr. Physick assures me I am doing very well, and sometimes encourages me with the hope of my being soon restored to health.
I tender my affectionate respects to Mrs. M. and Mr. & Mrs. Cutts and am truely and affectionately yours
Edward Coles
